Mr. Justice Wole
delivered the opinion of the court.
The court below refused to annul an execution and sale under the summary process of the Mortgage Law. The appellants attempt to show that the complainants therein sought and obtained a judgment for more than was allowed by .the mortgage deed.
The mortgage deed, after mentioning the principal debt, allowed up to $1,150 for interest, costs and disbursements. The prayer of the complaint' in the mortgage proceeding asked for $8,400, $335 for interest up to October 31st last past, and the costs, disbursements and attorney’s fees up to $1,150. The appellant maintains that the complainant was asking for $1,150 and $315, which would make the claim exceed the mortgage' claim. The court below thought otherwise.
To work backwards, the amount for which the property was sold was $9,710. Itemized, this amount was $8,400 for principal, $1,150 for interest, costs and disbursements, and $160 for expert fees. This last $160 was for expert fees in a previous trial which both parties stipulated should be made and is not a matter of discussion in this appeal. It sufficiently appears, therefore, that the property, adjudicated to mortgagee, was sold to cover $8,400 principal and $1,150 for the other items, all not in excess of the mortgage claim. There- were intermediate proceedings and delays to bring up the total interest and costs.
Kven if the claim of the complainant exceeded the mortgage, the order of the court did not. follow the complaint, but followed the mortgage deed. The order of November 11, 3916, after the filing of the complaint, was for $8,400 with interest at nine per cent in addition to the costs, etc., up to the sum of $1,150, practically repeating the language of the mortgage deed. The order delivered to the marshal and served was couched in substantially the same language.
Reverting to the complaint, it is then only a little ambiguous. At the time it was filed only $315 was due for *635interest, so the complainant claimed that amount specifically, and then claimed the total amount allowable of. $1,150. The complaint, however, is susceptible of being read as claiming $315 and anything more due the complainant up to the total of $1,150, and so apparently it was understood by the court, the marshal and the bidder at the auction sale.
The judgment should be affirmed.